 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO BATTON,                                        No. 2:19-CV-0016-KJM-DMC-P
12                         Petitioner,
13              v.                                         AMENDED ORDER
14    JOE LIZARRAYA,1
15                         Respondent.
16

17                    On the court’s own motion, the order at ECF No. 20 is AMENDED by this order.

18                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge as provided by Eastern District of California local rules.

21                    On July 16, 2019, the Magistrate Judge filed findings and recommendations,

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. Plaintiff filed timely objections to the findings and

24   recommendations.

25                    In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

26   this court has conducted a de novo review of this case. Having reviewed the file, the court finds

27

28          1
                 Respondent’s correct name is Joe Lizarraga.
                                                        1
 1   the findings and recommendations to be supported by the record and by proper analysis with
 2   respect to the court’s lack of jurisdiction over plaintiff’s successive petition. Because the court
 3   does not have jurisdiction over the petition, it need not address the remainder of the issues raised
 4   by the magistrate judge with respect to the habeas petition and so the court declines to adopt those
 5   findings and recommendations.
 6                  Furthermore, the magistrate judge dismisses petitioner’s motion to reduce sentence
 7   under California Penal Coe section 1170(d)(1), ECF No. 11, without explanation. See Finding
 8   and Recommendations, ECF No. 7. A motion to reduce a sentence imposed by the federal court
 9   is not subject to a successive filing rule. See United States v. Orantes-Arriaga, No. 3:16-CV-
10   02414-MA, 2017 WL 3446289, at *3 (D. Or. Aug. 10, 2017) (no rule barring court’s
11   consideration of second motion to reduce sentence based on 18 U.S.C. § 3582(c)), appeal
12   dismissed, No. 17-35648, 2018 WL 3956617 (9th Cir. May 25, 2018). However, petitioner was
13   sentenced by the state court. Therefore, his motion to reduce his sentence requests relief that is
14   outside the court’s habeas powers. “A habeas court ‘has the power to release’ a prisoner, but . . .
15   ‘[i]t cannot revise the state court judgment . . . .’” Douglas v. Jacquez, 626 F.3d 501, 504 (9th
16   Cir. 2010) (quoting Fay v. Noia, 372 U.S. 391, 430 (1963), overruled on other grounds
17   by Wainwright v. Sykes, 433 U.S. 72, 87 (1977)). Petitioner’s motion for resentencing, ECF
18   No. 11, is denied for these reasons.
19                  Under Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the court
20   has considered whether to issue a certificate of appealability. Before petitioner can appeal this
21   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
22   Where the petition is denied on the merits, a certificate of appealability may issue under
23   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
24   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
25   appealability indicating which issues satisfy the required showing or must state the reasons why
26   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
27   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
28   jurists of reason would find it debatable whether the district court was correct in its procedural
                                                        2
 1   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
 2   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
 3   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)).
 4                  In his objections, petitioner argues his habeas petition should not be dismissed as
 5   successive because his mental illness prevented him from bringing all of his claims in the first
 6   habeas petition. See generally Objs., ECF No. 19. The court may consider a successive petition
 7   if plaintiff shows “cause and prejudice,” a standard which mirrors the Supreme Court’s treatment
 8   of procedurally defaulted claims. Schlup v. Delo, 513 U.S. 298, 318 (1995). The Ninth Circuit
 9   has rejected the argument that a pro se petitioner’s mental condition should establish “cause” for a
10   procedural default, but has also stated the relevant precedent “do[es] not necessarily foreclose the
11   possibility that a pro se petitioner might demonstrate cause in a situation where a mental
12   condition rendered the petitioner completely unable to comply with a state's procedures and he
13   had no assistance.” Schneider v. McDaniel, 674 F.3d 1144, 1154 (9th Cir. 2012). This court has
14   found severe mental illness is sufficient “cause” to overcome procedural default where the
15   petitioner had very limited assistance. See ECF No. 114, Chatman v. Hill, No. 2:10-CV-00264-
16   KJM-CKD-P (E.D. Cal. Mar. 15, 2019). Accordingly, the court finds “jurists of reason would
17   find it debatable whether the district court was correct in its procedural ruling” and, for the same
18   reasons, “that jurists of reason would find it debatable whether the petition states a valid claim of
19   the denial of a constitutional right.” Morris, 229 F.3d at 780. Therefore, petitioner has satisfied
20   the requirements for a certificate of appealability on this question. Accordingly, IT IS HEREBY
21   ORDERED that:
22                  1.      The order at ECF No. 20 is VACATED;
23                  2.      The findings and recommendations filed July 16, 2019, are adopted in part,
24                          as discussed above;
25                  3.      Respondent’s motion to dismiss (ECF No. 14) is granted;
26                  4.      Petitioner’s motion for resentencing (ECF No. 11) is denied;
27   /////
28   /////
                                                         3
 1               5.    The court issues a certificate of appealability on the question whether
 2                     petitioner’s mental illness prevented him from bringing his claims in his
 3                     first habeas petition; and
 4               6.    The Clerk of the Court is directed to enter judgment and close this case.
 5   DATED: October 18, 2019.
 6

 7
                                                    UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
